Citation Nr: 1708035	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-37 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left knee disability, including as secondary to left ankle disability.

2.  Entitlement to service connection for low back disability, including as secondary to left ankle disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to medications used for service-connected left ankle disability.

4.  Entitlement to service connection for gastritis, including as secondary to medications used for service-connected left ankle disability.

5.  Entitlement to service connection for gastric tumors, including as secondary to medications used for service-connected left ankle disability.

6.  Entitlement to service connection for peptic ulcer disease, including as secondary to medications used for service-connected left ankle disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on duty from August 1976 to November 1976, from October 1994 to March 1995, and from January 1996 to September 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for left knee and low back disabilities.

In May 2015, the Board remanded the case to the RO for the Veteran to be provided a Board hearing as he had requested.  In August 2015, the Veteran and his spouse provided testimony regarding the issues presently before the Board in a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In December 2015, the Board remanded this case a second time to obtain a new examination and medical opinion.  

These matters also come before the Board on appeal from a November 2015 rating decision by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for GERD, gastritis, gastric tumors, and peptic ulcers.  As discussed in more detail below, the Veteran submitted a timely notice of disagreement as to these issues in February 2016.

In April 2016 correspondence, the Veteran raised the issues of entitlement to a total disability rating based on individual unemployability; entitlement to service connection for sleep apnea; entitlement to special monthly compensation to include based on the need of aid and attendance, an automobile allowance, specially adapted housing, and a temporary total rating under the provisions of 38 C.F.R. § 4.30.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The issues of entitlement to service connection for GERD, gastritis, gastric tumors, and peptic ulcer disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record is at least in relative equipoise as to whether the Veteran's left knee degenerative arthritis is proximately due to or the result of a service-connected disease or injury.

2.  The evidence of record is at least in relative equipoise as to whether the Veteran's low back degenerative arthritis is proximately due to or the result of a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection on a secondary basis for a left knee degenerative arthritis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection on a secondary basis for a low back degenerative arthritis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that left knee and low back disabilities are either directly related to service or caused by his service-connected left ankle disorder.  Specifically, during the August 2015 Board hearing, the Veteran testified that he began experiencing low back pain in approximately 1998 and left knee pain in approximately 2002 and that such disorders are secondary to or aggravated by his service-connected left ankle disorder, to include weight gain due to his service-connected left ankle disorder.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110.  In addition, service connection is also warranted where the evidence of record establishes that a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).

Generally, in order to prevail under the theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disease or injury, and (3) a nexus, or link, between the current disability and the service-connected disease or injury.  Wallin v. Wes, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The service treatment records reveal no complaint, diagnosis, or treatment for left knee or low back disorders disorder.  Significantly, the Veteran's August 1996 separation examination shows a normal spine as well as lower extremities and in an August 1996 report of medical history, the Veteran specifically denied "back pain" as well as "'trick' or locked knee."

The Veteran submitted an initial claim for service connection for a back disability secondary to activity restriction in December 2007 and submitted an initial claim for service connection for a left knee disability secondary to service-connected left ankle disability in July 2008.

The earliest evidence of left knee problems is a July 2006 Functional Abilities Evaluation showing complaints of discomfort of the left knee following an in-service injury to the left ankle.  The Veteran was subsequently diagnosed with degenerative arthritis of the left knee during a July 2008 VA examination.  Also, a November 2009 Certification of Health Care Provider signed by Dr. L.W. shows a history of bilateral knee meniscal tears.

The earliest evidence of a low back problem is a June 2004 private treatment record noting an impression of lumbosacral strain with sciatica.  February and March 2005 VA treatment records show diagnoses of lumbar radiculopathy as well as spinal stenosis and, during a July 2008 VA examination, the Veteran was diagnosed with degenerative arthritis of the lumbar spine.  

In connection with this claim, the Veteran was afforded a VA examination in July 2008.  As above, this examiner diagnosed degenerative arthritis of the lumbar spine and left knee and noted that the Veteran had minimal, if any, antalgic gait.  For this reason, the examiner wrote that there was no cause and effect relationship between the Veteran's back/left knee disabilities and his service-connected left ankle disability.  As such, the examiner opined that neither the left knee nor lumbar spine disabilities were caused by or a result of the Veteran's left ankle.  The examiner noted the Veteran's contention that he was unable to exercise which resulted in weight gain but found that the Veteran's inability to exercise was due, primarily, to his nonservice-connected back disability and not his service-connected left ankle disability.  It was noted that the Veteran was morbidly obese and that this was the cause of his back and knee pain.  In fact, the Veteran's obesity was the cause of a significant amount of degenerative changes that the Veteran will have.  It was not his left ankle that caused these problems.  

However, there are several private treatment records which note a possible relationship between the Veteran's left knee/back disabilities and the Veteran's service-connected left ankle disability.  Specifically, the July 2006 Functional Abilities Evaluation shows that the Veteran sought an opinion from his personal physician who explained that an altered gait can affect his knees and back.  A November 2009 Certification of Health Care Provider signed by Dr. L.W. shows that the Veteran's bilateral knee meniscus tears were secondary to the Veteran's service-connected left ankle disability.  In a December 2009 statement Dr. L.W. wrote that the Veteran had posterior tibialis dysfunction as well as pes planus of the left foot which was affecting his knee pain.  A May 2011 private treatment records from Dr. J.C. notes that the Veteran had been experiencing chronic bilateral knee pain for almost four years and that there was a direct relationship between this and the Veteran's incomplete hearing of left ankle fracture, which has caused imbalanced gait.  Finally, an August 2015 private treatment record from Dr. J.C. notes the Veteran's history of an in-service left ankle injury which, according to Dr. J.C. resulted in an antalgic gait which eventually caused severe pain in the right knee and then the left knee secondary to osteoarthritis/meniscal tear.  Dr. J.C. further wrote that, while dealing with these issues, the Veteran also developed chronic lower back pain attributed to arthritis and degenerative disc disease.  

Significantly, the Veteran is service connected for a right knee disorder secondary to an altered gait caused by the service-connected left ankle disorder.  A February 2011 VA examination report shows that it is as likely as not that the Veteran's right knee condition was aggravated by his service-connected residuals due to likely alteration of weight bearing load distribution in order to help shield the injured ankle.  This report also notes that it is not possible to ascribe which manifestations of the right knee condition are due to the service-connected left ankle disability, the obesity, and the natural progression of the right knee condition.

As above, this case was previously before the Board in December 2015.  At that time, the Board noted that, over the years since the Veteran's last period of active service, VA and private physicians had made varying observations as to extent to which he has an altered gait due to his left ankle disability.  The July 2008 VA examiner found that there was little, if any, antalgic gait and opined that, because of this, the Veteran's service-connected left ankle disability did not cause his left knee or low back disabilities.  However, other VA and private physicians have noted altered gait and some have found or suggested connections between the altered gait and left knee and low back disorders.  As such, the Board remanded the case for a new VA examination to address the existence and extent of gait alteration due to the left ankle disability, and the likelihood that the left ankle disability caused or has aggravated current left knee and low back disorders.

Pursuant to the December 2015 Board remand, the Veteran was afforded a new VA examination in April 2016.  This examiner diagnosed post debridement osteoarthritis/osteoarthritis of the left knee and degenerative disc disease and degenerative joint disease of the spine.  The examiner also opined that it was less likely than not (less than 50 percent probability) that the Veteran's left knee and low back disabilities are proximately due to or the result of his service-connected left ankle disability.  The rationale for this opinion was that there was not enough substantive chronological evidence from medical providers, in addition to that which has been provided, to link the Veteran's left knee and low back disabilities to his military service or a service-connected disability.  The examiner wrote that this opinion was based on generally understood causation rationale supported by accepted standards and literature in the medical community, including using elements of the Bradford-Hill causation criteria including a biologically plausible scientific rationale.  Significantly, the examiner wrote that others may opine differently based upon the same information and that such is not always reconcilable.  Finally, the examiner wrote that the Veteran's low back and left knee disabilities were, more likely than not, due to genetics and/or some other causation and/or aggravation that the service-connected left ankle or any other service-connected disability that the examiner could see.

Here, the evidence establishes that the Veteran has current left knee and low back disabilities.  The July 2008 VA examination report shows degenerative arthritis of the lumbar spine and the April 2016 VA examinations showed left knee post debridement osteoarthritis/osteoarthritis of the left knee and degenerative disc disease and degenerative joint disease of the spine.  Moreover, the information of record reflects that service connection is in effect for left ankle and right knee disabilities.  

Turning to the question of whether there is a nexus, or link, between the currently shown left knee/low back disorders and the service-connected left ankle/right knee disabilities, the record evidence contains the November/December 2009 statements from Dr. L.W. and the May 2011/August 2015 statements from Dr. J.C.  In this regard, Dr. L.W. determined that the Veteran's knee disabilities were related to his service-connected left ankle disability but failed to provide a rationale for these opinions.  Dr. J.C. also determined that the Veteran's knee disabilities were related to his service-connected left ankle disability and even implied that the Veteran's back disability was related to his service-connected left ankle/right knee disabilities.  The rationale for these opinions was that the Veteran's left ankle and right knee disabilities resulted in an antalgic gait which eventually caused severe pain in the right knee and then the left knee secondary to osteoarthritis/meniscal tear.  Moreover, the February 2011 VA examination report shows that the Veteran's right knee condition was aggravated by his service-connected residuals due to likely alteration of weight bearing load distribution in order to help shield the injured ankle.

By contrast, the record evidence also contains VA medical opinions dated in July 2008 and April 2016.  These VA examiners essentially determined that the current left knee and low back conditions were not linked to his service-connected disabilities.  Specifically, the July 2008 VA examiner noted that the Veteran had minimal, if any, antalgic gait and that the Veteran's morbid obesity was the cause of his left knee and low back disabilities.  The April 2016 VA examiner cited generally understood causation rationale supported by accepted standards and literature in the medical community in support of his opinion and found that Veteran's left knee and low back disabilities were due to genetics.  

On balance, the VA medical opinions against the claim do not fully address the existence and extent of gait alteration due to the left ankle/right knee disabilities, and the likelihood that the left ankle/right knee disabilities caused or have aggravated current left knee and low back disorders.  Moreover, to the extent that the April 2016 VA examiner called into question the medical science and evaluations utilized by private physicians in this case, the Board must emphasize that "Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). 

As such, the cause of the Veteran's left knee and low back disorders may never be known with certainty because there are positive and negative opinions on the crucial issue of nexus, which are of equal probative weight.  For this reason, and given that the record is at least in relative equipoise, the Board finds it reasonable to conclude that the record evidence establishes a nexus between the Veteran's left knee and low back disorders and his service-connected left ankle/right knee disabilities.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

By law, all reasonable doubt is to be resolved in the Veteran's favor, and thus entitlement to service connection for left knee and low back disorders on a secondary basis is warranted.  See Wise, 26 Vet. App. at 531 ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits."). 




ORDER

Service connection for left knee degenerative arthritis is granted.

Service connection for low back degenerative arthritis is granted.


REMAND

With regard to the GERD, gastritis, gastric tumor, and peptic ulcer issues, in a November 2015 rating decision, the RO denied service connection for these disabilities.  Thereafter, in February 2016 (within one year of notification of the November 2015 rating decision), the Veteran entered a notice of disagreement with the AOJ as to this decision.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case on the issues of entitlement to service connection for GERD, gastritis, gastric tumor, and peptic ulcers should be issued to the Veteran.  He should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period, then such should return to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


